Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel A. Roberts appeals the district court’s order dismissing his action under 42 U.S.C. §§ 1983, 1985 (2012). On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Roberts’ informal brief does not challenge the district court’s disposi-tive analysis, Roberts has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We deny Roberts’ motion to reconsider. We *419dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED